ORDER

PER CURIAM.
AND NOW, this 21st day of September, 2004, the Petition for Allowance of Appeal is granted. It is further ordered that the respective orders of the Commonwealth Court and the Workers’ Compensation Appeal Board are vacated and that this case is remanded to the Commonwealth Court with *590instructions to remand this case to the Workers’ Compensation Judge to reconsider the issue of notice under 77 P.S. § 681 in light of City of Philadelphia v. Workers’ Compensation Appeal Board (Williams), 851 A.2d 838 (Pa.2004) and Sell v. Workers’ Compensation Appeal Board (LNP Engineering), 565 Pa. 114, 771 A.2d 1246 (2001).